*

oo on DH vA FP WHY NY

bo DP NO Re is RS aR Sl a

Case 4:18-cr-02068-RM-EJM Document 114 Filed 02/27/20 Page 1 of 9

    
 
 

  

MICHAEL BAILEY OoaeD
United States Attorney FILED 5 COPY
District of Arizona RECEIVED _—————

   
    

GORDON E. DAVENPORT, III
RYAN J. ELLERSICK

Assistant U.S. Attorneys

United States Courthouse

405 W. Congress Street, Suite 4800
Tucson, Arizona 85701

Telephone: 520-620-7300 ;
Email: gordon.davenport.iii@usdoj.gov
Email: ryan.ellersick3 @usdo}.gov
Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

FEB 27 2020

   

CLERK U § DISTRICT COURT

DISTRICT OF ARIZONA purty

 

 

United States America, 4:18-cr-02068-RM-EJM

Plaintiff,
PLEA AGREEMENT
VS.

Jose Rosalio Fuentes,

Defendant.

 

 

 

The United States of America and the defendant agree to the following disposition
of this matter:
PLEA
1. The defendant agrees to plead guilty to Count Two of the Indictment
charging 18 U.S.C. § 201(b)(2), Bribery of a Public Official. Count One will be dismissed

at sentencing.

2. Elements of the Offense
a. First, the defendant was a public official;
b. Second, the defendant agreed to receive something of value, in return for

being induced to do or omit to do any act in violation of the defendants

official duties; and

   

 
wc

Oo co I DH ON FR WH NHN

NO NH NH WH HY HY ND HN NY RHR KF HK KR KF KF RES eS
oOo NN OU BR WHO NYO KH OD OO THA KH A HP WD NY KF CO

 

Ase 4:18-cr-02068-RM-EJM Document 114 Filed 02/27/20 Page 2 of 9

C. Third, the defendant acted corruptly, that is, intending to be influenced in the
performance of an official act or to do an act in violation of his official duties.
Maximum Penalties

3. The defendant understands that the maximum penalties to the offenses to
which he is pleading are as follows

a. A. fine of $250,0000.00 or three times the amount of the thing of value and
a maximum term of 15 years imprisonment. Further, the defendant may be disqualified
from holding any office of honor, trust, or profit under the United States.

4, The defendant agrees to pay a fine unless the defendant establishes the
applicability of the exceptions contained in § SE1.2(e) of the Sentencing Guidelines.

5. Pursuant to Title 18, United States Code, Section 3013, the defendant shall
pay a special assessment of $100.00 per felony count. The special assessment is due and
payable at the time the defendant enters the plea of guilty, but in no event shall be paid
later than the time of sentencing unless the defendant is indigent.

6. The defendant recognizes that pleading guilty may have consequences with
respect to his immigration status if defendant is not a citizen of the United States. Under
federal law, a broad range of crimes are removable offenses, including the offense(s) to
which defendant is pleading guilty. Removal and other immigration consequences are the
subject of a separate proceeding, however, and defendant understands that no one,
including defendant’s attorney or the district court, can predict to a certainty the effect of
defendant’s conviction on defendant’s immigration status. The defendant nevertheless
affirms that he wants to plead guilty regardless of any immigration consequences that this
plea may entail, even if the consequence is defendant’s automatic removal from the United
States.

STIPULATIONS, TERMS AND AGREEMENTS
Agreements Regarding Sentencing
7. Guideline Calculations: Although the parties understand that the Guidelines

are only advisory and just one of the factors the Court will consider under Title 18, United

-2-

 
«Case, 4:18-cr-02068-RM-EJM Document 114 Filed 02/27/20 Page 3 of9

NY bw ' do nN N NO NO =|} Be Re Re eS SR Se SS =
SS. ~ aN GN aa vs) N — So \o Co ~] ON Nn & Qo N _ So

oon KH HW FP WY

 

States Code, Section 3553(a) in imposing a sentence, pursuant to Rule 11(c)(1)(C), Fed. R.
Crim. P., the parties stipulate and agree that the following guideline calculations are

appropriate for the charge for which the defendant is pleading guilty:

 

Base Offense Level 2C1.1 14

Value of Payment 2C1.1 (b)(2) +0!

High Level Decision Maker 2C1.1 (b)(3) +4

Public Official Facilitate Entry 2C1.1 (b)(4) +2

Acceptance of Responsibility 3E1.1(a) & (b) -3

Total Adjusted Offense Level: 17 (CH I: 24 - 30m)

8. The defendant may withdraw from the plea agreement if he receives a

sentence in excess of 36 months. The parties further stipulate to a fine of at least $6,000.

9. If the defendant moves for any adjustments in Chapters Two, Three or Four
of the Sentencing Guidelines, any “departures” from the Sentencing Guidelines, the
government may withdraw from this agreement. (With the exception of a mitigating role
adjustment under U.S.S.G. § 3B1.2). |

10. If the defendant argues for a variance under 18 U.S.S.C. §3553(a) in support
of a sentence request below the stipulated ranges in this agreement, the government may
oppose the requested variance. The government will not withdraw from the agreement if
the defendant argues for a variance below the stipulated range this in this agreement or if
the court grants such a variance.

11. The defendant understands that if the defendant violates any of the conditions
of the defendant’s supervised release, the supervised release may be revoked. Upon such
revocation, notwithstanding any other provision of this agreement, the defendant may be
required to serve a term of imprisonment or the defendant’s sentence may otherwise be

altered.

 

___ | Asa part of the plea, the parties stipulate to a value based on the amount of the
bribe, $6,000.

-3-

 
‘Case, 4:18-cr-02068-RM-EJM Document 114 Filed 02/27/20 Page 4 of 9

pO NO NH NH NH NH WN HN NH HR KH KR KF HR KF KF SS KS eR
oN DH UN BP WO NY KH COS OHO OH NH A BR WD NY KK CO

0 ONY DAWA PB WN S|

 

12. The defendant and the government agree that this agreement does not in any
manner restrict the actions of the government in any other district or bind any other United
States Attorney’s Office.

13. The defendant understands and agrees to cooperate fully with the United
States Probation Office in providing (a) all criminal history information, i.e., all criminal
convictions as defined under the Sentencing Guidelines; (b) all financial information, i.e.,
present financial assets or liabilities that relate to the ability of the defendant to pay a fine
or restitution; (c) all history of drug abuse which would warrant a treatment condition as
part of sentencing; and (d) all history of mental illness or conditions which would warrant
a treatment condition as part of sentencing.

14. If the Court, after reviewing this plea agreement, concludes any provision is
inappropriate, it may reject the plea agreement pursuant to Rule 11(c)(5), Fed. R. Crim. P.,
giving the defendant, in accordance with Rule 11(d)(2)(A), Fed. R. Crim. P., an opportunity
to withdraw defendant’s guilty plea.

Forfeiture

15. Nothing in this plea agreement shall be construed to protect the defendant
from civil forfeiture proceedings or prohibit the United States from proceeding with and/or
initiating an action for civil forfeiture. Further, this agreement does not preclude the United
States from instituting any civil proceedings as may be appropriate now or in the future.

Waiver of Defenses and Appeal Rights

16. The defendant waives any and all motions, defenses, probable cause
determinations, and objections which the defendant could assert to the information or
indictment, or to the petition to revoke, or to the Court's entry of judgment against the
defendant and imposition of sentence upon the defendant providing the sentence is
consistent with this agreement. The sentence is in accordance with this agreement if the
sentence imposed is 36 months or less imprisonment. The defendant further waives: (1)
any right to appeal the Court's entry of judgment against defendant; (2) any right to appeal

the imposition of sentence upon defendant under Title 18, United States Code, Section

-4-

 
-Case 4:18-cr-02068-RM-EJM Document 114 Filed 02/27/20 Page 5 of9

Oo fo HN ND Or HBR W NO =

NO NO HNO NO NY NY NY LN NO RR Re Re Be Be Re Re
ost DN UN FF WD NY KH DOD Oo DOT NH A FP WY NY KF OC

 

3742 (sentence appeals); (3) any right to appeal the district court’s refusal to grant a
requested variance; (4) any right to collaterally attack defendant’s conviction and sentence
under Title 28, United States Code, Section 2255, or any other collateral attack; and (5)
any right to file a motion for modification of sentence, including under Title 18, United
States Code, Section 3582(c). The defendant acknowledges that this waiver shall result in
the dismissal of any appeal or collateral attack the defendant might file challenging his/her
conviction or sentence in this case. If the defendant files a notice of appeal or a habeas
petition, notwithstanding this agreement, defendant agrees that this case shall, upon motion
of the government, be remanded to the district court to determine whether defendant is in
breach of this agreement and, if so, to permit the government to withdraw from the plea
agreement. This waiver shall not be construed to bar an otherwise-preserved claim of
ineffective assistance of counsel or of “prosecutorial misconduct” (as that term is defined
by Section II.B of Ariz. Ethics Op. 15-01 (2015)).
Reinstitution of Prosecution

17. Nothings in this agreement shall be construed to protect the defendant in any
way from prosecution for perjury, false declaration or false statement, or any other offense
committed by the defendant after the date of this agreement. In addition, if the defendant
commits any criminal offense between the date of this agreement and the date of
sentencing, the government will have the right to withdraw from this agreement. Any
information, statements, documents and evidence which the defendant provides to the
United States pursuant to this agreement may be used against the defendant in all such
proceedings. Absence those exceptions, the government agrees to not seek prosecution on
any other matters it has knowledge of.

If the defendant’s guilty plea is rejected, withdrawn, vacated, or reversed by any
court in a later proceeding, the government will be free to prosecute the defendant for all
charges as to which it has knowledge, and any charges that have been dismissed because
of this plea agreement will be automatically reinstated. In such event, the defendant waives

any objections, motions, or defenses based upon the Speedy Trial Act or the Sixth

-5-

 
»Case, 4:18-cr-02068-RM-EJM Document 114 Filed 02/27/20 Page 6 of 9

oOo Oo NA A FR WY YN

wo NH NH NN NH HN HN HKD HN KH KH KR KH RP PP Se KK YS
Co oY ON AN BR WwW NY KF OO OTD DH AH FR WD NY YF O&O

 

Amendment to the Constitution as to the delay occasioned by the later proceedings.
Defendant agrees that the stipulated sentencing range set forth under “Agreements
Regarding Sentence” will not be offered if prosecution is re-instituted.

Plea Addendum

18. This written plea agreement, and any written addenda filed as attachments to
this plea agreement, contain all the terms and conditions of the plea. Any additional
agreements, if any such agreements exist, shall be recorded in a separate document and
may be filed with the Court under seal. Accordingly, additional agreements, if any, may
not be in the public record.

WAIVER OF DEFENDANT’S RIGHTS AND FACTUAL BASIS
Waiver of Rights

I have read each of the provisions of the entire plea agreement with the assistance
of counsel and understand its provisions. I have discussed the case and my constitutional
and other rights with my attorney. I understand that by entering my plea of guilty I will be
giving up my right to plead not guilty; to trial by jury; to confront, cross-examine, and
compel the attendance of witnesses; to present evidence in my defense; to remain silent
and refuse to be a witness against myself by asserting my privilege against self-
incrimination; all with the assistance of counsel; to be presumed innocent until proven
guilty beyond a reasonable doubt; and to appeal.

I agree to enter my guilty plea as indicated above on the terms and conditions set
forth in this agreement.

Ihave been advised by my attorney of the nature of the charge to which I am entering
my guilty plea. I have been advised by my attorney of the nature and range of the possible
sentence, and that I will not be able to withdraw my guilty plea if ] am dissatisfied with the
sentence the court imposes.

My guilty plea is not the result of force, threats, assurance or promises other than
the promises contained in this agreement. I agree to the provisions of this agreement as a

voluntary act on my part, rather than at the direction of or because of the recommendation

-6-

 
‘C

eo Oa HN DH NH FP WW NY

N NO NO NH NY NY NN NY NO RMR Ke RP FF RF RP RE
on DH A BR WHO NY FH OO OHH HN FP WO NY KF O&O

pise. 4:18-cr-02068-RM-EJM Document 114 Filed 02/27/20 Page 7 of 9

of any other person, and I agree to be bound according to its provisions. I agree that any
Sentencing Guidelines range referred to herein or discussed with my attorney is not binding
on the Court and is merely an estimate.

I agree that this written plea agreement contains all the terms and conditions of my
plea and that promises made by anyone (including my attorney) that are not contained
within this written plea agreement are without force and effect and are null and void.

I am satisfied that my defense attorney has represented me in a competent manner.

I am not now on or under the influence of any drug, medication, liquor, or other
intoxicant or depressant, which would impair my ability to fully understand the terms and
conditions of this plea agreement.

Factual Basis and Relevant Conduct

I further agree that the following facts accurately describe my conduct in connection
with the offense to which I am pleading guilty and that if this matter were to proceed to
trial the government could prove the elements of the offense beyond a reasonable doubt:

On February 12, 2018, I, Jose Rosalio Fuentes, at the time, a
Customs and Border Protection Officer with the Department of
Homeland Security, did receive $6,000 cash for being induced
to violate my official duty, by intentionally not inspecting and
interdicting Individual-1, a person who did not have legal
authorization to enter the United States. I admit that it was my
official duty to inspect individuals who enter the United States.

I further admit that it was my official duty to interdict any
individual who attempted to enter without authorization or

  
  

 

  
 

permission.
oalas laoap Hota:
Date Jogqe Rosalio Fug
Defendant

DEFENSE ATTORNEY’S APPROVAL
I have discussed this case and the plea agreement with my client in detail and have
advised the defendant of all matters within the scope of Rule 11, Fed. R. Crim. P., the

constitutional and other rights of an accused, the factual basis for and the nature of the

-7-

 

 
Case 4:18-cr-02068-RM-EJM Document 114 Filed 02/27/20 Page 8 of 9°
oO Oo NHN HN WW FP WO NY &

NY NO NO NO YN NHN NY YN NO KH Ke KF RF RK FR FS KF eS
Oo nN DN OH BP WO NY KH DT ODO HNN NH A HP WO NY KF OS

 

Cpe 28-0F-02088- RMI Document 114 Filed 02/27/20 Page 9 of 9

offense to which the guilty plea will be entered, possible defenses, and the consequences
of the guilty plea, including the defendant’s waiver the right to appeal. No assurances,
promises, or representations have been given to me or to the defendant by the government
or by any of its representatives which are not contained in this written agreement. I concur
in the entry of the plea as indicated above and on the terms and conditions set forth in this
agreement as.in the best interests of my client. I agree to make a bona fide effort to ensure
that the guilty plea is entered in accordance with all the requirements of Rule 11, Fed. R.
Crim. P.

2-15-20 Lh le—

Date Sean Christopher Chapman
Attorney for Defendant

 

 

GOVERNMENT’S APPROVAL
I have reviewed this matter and the plea agreement. I agree on behalf of the United

States that the terms and conditions set forth are appropriate and are in the best interests of

 

 

justice.
MICHAEL BAILEY
United States Attorney
District of Arizona
0-07 -fo am Te rae
Date GORDON E. DAVENPORT, II

Assistant U.S. Attorney

 
